                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                      3:18-cv-103-MOC

STANLEY CORBETT, JR.,               )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                                      ORDER
                                    )
FRANK PERRY, et al.,                )
                                    )
                  Defendants.       )
___________________________________ )

         THIS MATTER is before the Court sua sponte regarding Intervenor Maxim Healthcare

Services, Inc.’s Motion to Dismiss and Motion to Quash Service as to Defendants Vanscoten and

Patch, (Doc. No. 45).

         In accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Court advises

Plaintiff, who is proceeding pro se, that he has a right to respond to the Intervenor’s Motion.1 The

Court also advises Plaintiff that failure to respond may result in the Intervenor being granted the

relief that it seeks.

         IT IS, THEREFORE, ORDERED that:

         1.       Plaintiff shall respond to Intervenor Maxim Healthcare Services, Inc.’s Motion to

                  Dismiss and Motion to Quash Service as to Defendants Vanscoten and Patch, (Doc.


         1
             The Fourth Circuit did not hold in Roseboro that such notice is required for motions to dismiss. Rather,
the Fourth Circuit’s discussion in Roseboro regarding notice was directed to summary judgment motions. See
Roseboro, 528 F.2d at 310 (“We agree with the plaintiff, however, that there is another side to the coin which requires
that the plaintiff be advised of his right to file counter-affidavits or other responsive material and alerted to the fact
that his failure to so respond might result in the entry of summary judgment against him.”); see also Norman v. Taylor,
25 F.3d 1259, 1261 (4th Cir. 1994) (“In Roseboro …, this circuit held that pro se plaintiffs must be advised that their
failure to file responsive material when a defendant moves for summary judgment may well result in entry of summary
judgment against them.”). Nevertheless, courts routinely issue Roseboro notices for motions to dismiss, and the Court
does so here.



                                                            1
     No. 45), within fourteen (14) days of entry of this Order. Failure to file a timely

     response will likely lead to the granting of relief that the Intervenor seeks.

2.   The Clerk of Court is directed to send a copy of this Order to the pro se Plaintiff by

     certified U.S. mail.


                             Signed: March 6, 2019




                                        2
